DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
This action is in response to the amendment filed 12/15/2020.  Claims 1-13, 24-26, and 29-31 are pending of which Claims 13 and 24-25 were amended and 29-31 were added.  Claims 1-12 are withdrawn and Claims 14-23 and 27-28 are canceled.    
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
All outstanding rejections except for those described below are overcome by applicants' amendments and response filed 12/15/2020. 
Claim Rejections - 35 USC § 112(a)
Claims 13, and 24-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Regarding Claims 13, and 24-26, Claim 13 has several recitations that lack description in the application as filed as reflected in U.S. Patent Application Publication 2019/0119803 (“Pub”).  
First, Claim 13 recites “ . . . at least one oxygen scavenger selected from the group consisting essentially of at least one silicide of molybdenum, niobium, tantalum, vanadium, tungsten, and mixtures thereof”.  The Pub describes at ¶ 0047 the article 100 may be manufactured of any suitable material such as silicon containing metal alloys including niobium silicon alloys and ¶ 0037 describes oxide of niobium but vanadium and tungsten are never described or used in the application.  These descriptions are not of a genus of an oxygen scavenger consisting essentially of a silicide of niobium, vanadium or tungsten.  
Second, Claim 13 recites “. . . such that the metal borides oxide and form borosilicate . . .”  The Pub describes at ¶s 0031 and 0044 boride powder mixed with borosilicate and the metal, intermetallic, or metal silicide network can be produced by silicide forming precursors, along with silica containing matrix constituents.  The metals react with the silicon and boron/boride during heat treatment to form the metal, intermetallic, or metal silicide network that is embedded in the healing silica matrix.  This description is not of a genus of metal borides oxide and form borosilicate but rather boride powder mixed with borosilicate and metals react with the silicon and boron/boride during heat treatment to form the metal, intermetallic, or metal silicide network that is embedded in the healing silica matrix.   
Third, Claim 13, recites “. . . the refractory metal oxides react with the glass containing silica matrix to form a healing silica matrix within an oxidation resistant bond 
Fourth, Claim 13 recites “. . . wherein the oxidation resistant bond coat layer is operable to migrate at oxidative operating conditions to repair a crack in the top coat when exposed to the oxidative operating conditions during operation of the article.”  The Pub describes at ¶ 0034 the oxidation resistant bond coat layer provides oxidation resistance by providing a barrier to oxygen flow to the article's surface, reacting with oxygen when small amount of oxygen diffused into the bond coat and healing of the bond coat cracks. In addition, as the oxidation resistant bond coat layer is exposed to oxidative operating conditions overtime, the oxidation resistant bond coat degrades and exposes the oxygen scavenger additive. The oxygen scavengers oxidize to form non-gaseous oxidation products such as metal oxides and SiO2, Al2O3, B2O3.  The Pub at ¶ 0051 describes as the oxidation resistant bond coat layer 120 is exposed to oxidative operating conditions, the oxidation resistant bond coat layer degrades and micro-cracks forms in the healing silica matrix 144. The oxygen scavengers of the healing silica matrix 144 form non-gaseous oxidation products such as metal oxides and SiO2, Al203, B203, metal silicates, etc. The metal silicates add to, and rebuild, the top coat layer 130. The metal oxide/metal silicates migrate at elevated temperature, to repair cracks 150 (illustrated schematically) in top coat 130.   This written description, does not describe the genus of "the oxidation resistant bond coat layer operable to migrate” but rather a genus of metal oxide and/or metal silicates as oxygen scavengers as non-gaseous 
From the above the 1st through 4th descriptions from the application as filed as a matter of fact, would not reasonably convey to persons skilled in this art that Applicants were in possession of the invention defined by the claim, including all of the limitations thereof, at the time the application was filed, for the given generic recitations of Claim 13 1st -4th.  In accordance with MPEP § 2163 persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims with the afore-mentioned recitation even though the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  In accordance with MPEP § 2164.04 I Applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitations 1st through and including the 4th recitation.     
Claim Rejections - 35 USC § 112(b)
Claims 13, 16-18, and 20-21 and 23-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Regarding Claims 13 and 24-26, Claim 13 has several recitations that are unclear and indefinite.  
First, Claim 13 recites “. . . forming a slurry consisting essentially of: one or multiple silicide and boride powders with silica containing matrix constituents, the silica containing matrix constituents comprising at least one of the following: silica, silicon oxycarbide (SiOC), aluminosilicate, borosilicate, and glass . . .”  The "consisting essentially of' limits the slurry to the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic (s)" of the claimed invention, but "comprising" is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.  See MPEP 2111.03.  Therefore the claims are indefinite how the slurry allows for unrecited materials and those that do not materially affect the basis and novel characteristics but the silica containing matrix constituents are inclusive for even materials that do materially affect the basic and novel characteristics of the claimed invention.  
Second, Claim 13 recites “. . . the slurry consisting of . . . at least one silica based material containing glass phases . . . at least 10% by volume to up to 70% by volume of at least one silica based material containing glass phases . . . such that the metal borides oxide and form borosilicate and the refractory metal oxides react with the glass 
Third for the recitation “ . . . at least 10% by volume up to 70% by volume at least one silica based material . . “, the basis for the 10 to 70 % by volume is unclear whether the volume is the silica based material, or the slurry with the liquid, or the coating from the slurry.   
Fourth, Claim 13 recites “. . . at least one silica based material containing glass phases" while the slurry " consists essentially of".  The "consisting essentially of' limits the slurry to the scope of a claim to the specified materials or steps "and those that do 
Fifth, Claim 13 recites “. . . at least 30% by volume to up to 90% by volume of at least one oxygen scavenger . . .” which is unclear whether the volume is of the scavengers, the slurry with the liquid, or the coating from the slurry.   
Sixth, Claim 13 recites “. . . of at least one oxygen scavenger selected from the group consisting of at least one silicide of molybdenum, niobium, tantalum, vanadium, tungsten, and mixtures thereof, and a boride from the group consisting essentially of: titanium, hafnium, zirconium, yttrium and mixtures thereof . . .”  This recitation is unclear as in a slurry “consisting of” however the boride “consisting essentially of”.   
Seventh, Claim 13 recites “. . . a second heat treating of the slurry coated article in air at 2372 °P - 3002 °P (1,300 °C - 1,650 °C) such that the metal borides oxide and form borosilicate and the refractory metal oxides react with the glass containing silica matrix to form a healing silica matrix within an oxidation resistant bond coat layer on a surface of the article, the healing silica matrix comprises silica, glass and refractory metal oxide and silicates . . .”  This recitation is unclear and indefinite for numerous reasons.  The phrase “metal borides oxide and form borosilicate” is unclear where the silicate comes into the metal boride oxide.  Furthermore the term “the metal borides oxide” lacks antecedent basis.  Also the term “the glass containing silica matrix” is unclear whether this is the same as or in addition to the glass phases of the at least one silica based material.  Furthermore the term “the glass containing silica matrix” lacks antecedent basis.  Also the phrase “to form a healing silica matrix within an oxidation 
Eighth, the wording “applying a top coat layer onto the oxidation resistant bond coat layer during the process” is unclear how the top coat is a top coat if applied to the article in the process before coating the slurry on the article.  Also is the oxidation resistant bond coat layer to which the top coat layer is applied the same as that from the second heat treating with the healing silica matrix within the bond coat layer?  
Ninth, in the penultimate paragraph the terms “.sub.” should be removed. 
Tenth in the last paragraph of Claim 13, the conjunction “and” is needed between the two clauses for what the bond coat layer is operable to do.  Furthermore the terminology “bond coat layer operable to repair” appears to be missing the word “is” before “operable”
Claim 24 recites “. . . the oxidation resistant bond coat layer forms non-gaseous oxidation products” is unclear because Claim 13, from which Claim 24 depends has the oxidation resistant bond coat layer at the second heat treating so does the non-gaseous oxidation products form within the oxidation resistant bond coat layer from the second heating or spontaneously form.  Also the recitation is unclear whether the “forming” step is in addition to or part of the second heating steps as on the “consisting essentially of” process.  
Claim 25 recites “. . . The process as recited in claim 22, wherein the non-gaseous oxidation products consist essentially of metal oxides and SiO2, Al2O3, B2O3, metal oxides and metal silicates.” which is unclear because Claim 22 is cancelled.  Furthermore the terminology “of metal oxides and SiO2, Al2O3, B2O3, metal oxides and 
Regarding Claims 29-31, Claim 29 recites “. . . forming a slurry consisting of . . . the silica containing matrix constituents comprising . . . at least one silica based material containing glass phases . . .”  This recitation is confusing and indefinite in that the slurry “consisting of” but has “comprising” and “containing” which is not in accordance with MPEP §2111 section 8 above of this Office Action.   
Claim 31 in the first line has one too many “wherein” terms.   
Claim Rejections - 35 USC § 103
Claim(s) 13, 24-26, and 29-31 are rejected under 35 U.S.C. 103 as obvious over U.S. 2008/0187767, Tang et al. (hereinafter “Tang”) evidenced by U.S.2016/0376495, Nguyen et al (hereinafter “Nguyen”) in view of U.S. 2019/0071769, Kirby et al. (hereinafter “Kirby”) further in view of U.S, 2017/00732277, Shim et al (hereinafter “Shim”).     
Regarding Claims 13, 24-26, and 29-31, Tang discloses in the entire document particularly in the abstract, ¶s 008-009, 0017 and its claims 1, 5 and 13 a process for mixing at least about 10% by volume to up to about 99% by volume of a slurry comprising at least one silica based material, like silica or modified silica modified by other compounds or elements, for example, sodium silicate, borosilicates, hafnium silicates, or zirconium silicates (See ¶ 0017), where the silica based material has a viscosity of 102 poise to 107 poise at a temperature of 1292°F (700°C) to 3272°F (1800°C) {i.e. 1 x 102 poise or 100 poise for overlapping range of amended Claims 13 and 29}.  The various silica based materials possess a particle size range of about 150 to about 325 mesh.  Nguyen evidences at ¶ 0015 that silica powder has mesh of 200 or 425 {reading on one or multiple silicide and boride powder}.  The slurry forms a viscous glass phase material when heat treated in an inert atmosphere that is suitable as a carrier phase for at least one oxygen scavenger, an oxygen scavenger which can be a silicide of any one of the following: molybdenum, tantalum, chromium, titanium, hafnium, zirconium, yttrium, and mixtures thereof; and a boride of any one of the following: molybdenum, tantalum, chromium, titanium, hafnium, zirconium, yttrium, and mixtures thereof, and a liquid medium to form said slurry {reading on forming a slurry with oxygen scavenger and heat treating under an inert atmosphere}.  For such overlap as set forth for Claims 13 and 29}.  Said slurry is coated on an article to form a slurry coated article, which is heat treated under an inert atmosphere where said slurry coated article forms an article having at least one oxidation resistant coating layer containing said at least one oxygen scavenger.  Fig. 1 and ¶ 0024 teach the slurry coated substrate may be heat treated to form the oxidation resistant coating of the present invention at step 16.  The reaction product of the silica based material(s), oxygen scavenger(s) and optional alkaline earth material additive(s) form a layer of glass containing the oxygen scavengers dispersed through the layer.  The heat treatment may be carried out using any one of a number of techniques known to one of ordinary skill in the art.  The heat treatment temperature range may be at about 932° F. (500° C.) to about 3,272° F. (1,800° C.), preferably be about 1,000° F. (538° C.) to about 1,500° F. (816° C.) for a period of time sufficient to form the oxidation resistant coating, and depends on the constituents of the slurry {i.e. first heating is inert atmosphere (See ¶ 0008) and at a temperature less than 1,300 ºC).  Fig. 2 and ¶s 0025-0027 show the oxidation resistant coating, 24, disposed on the surface, 22, of the article 20 {i.e. oxidation resistant bond coat as bonded to the article}.  Tang divulges at ¶s 0018 and 0029 that the oxidation resistant coating provides oxidation resistance primarily by active reaction with oxygen rather than only providing a passive barrier to for claims 24-25}, which then add to and rebuild the coating.  The glassy phase flows {i.e. migrates} at elevated temperature to seal cracks and accommodate mismatches of the coefficient of thermal expansion of the various layers.  As a result, the coating in turn resists spallation and cracking and instead relieves the stress caused by the formation of the non-gaseous oxidation products {reading on healing silica matrix}.  Tang discloses at ¶ 0020 that a viscosity modifier may be added to the slurry in an amount sufficient to rheologically control the viscosity of the targeted glass phase(s).  Suitable viscosity modifiers may include, but are not limited to refractory materials, metal oxides, mixed metal silicates, mixtures thereof, and the like.  Optionally, a viscosity modifier additive may be added to the slurry to impart steam resistance to the article. In the alternative, the silica based material may also include, as part of its composition, the viscosity modifier additive is a viscosity modifier, like mullite, in the slurry {i.e. to lower viscosity}.  At ¶ 0019 Tang divulges that the volume % of the oxygen scavenger within the layers of coating may preferably be in the range of about 1 % to about 90% by volume of the layers of coating, and more preferably in the range of about 5% to about 75% by volume of the layers of coating {i.e. at least 30 to 90% by volume for Claims 13 and 29}.  In claim 17, Tang divulges applying upon said oxidation resistant coating layer a top coat layer comprising at least one of the following: refractory oxide material, refractory carbide material, refractory boride material, refractory silicide material, and mixtures thereof {for Claim 30}.  From xOY (where x=l to 3 and y=l to 5), Nbx0y (where x=l to 3and y=1 to 5), MgO, CaO, SrO, BaO, SiO2, HfO2 , TiO2 , ZrO2,Al2O3, La2O3, rare earth oxides, and mixtures thereof {reading on top coat of Claim 13 and Claim 31}.  Tang discloses at ¶ 0030 that components in hypersonic and/or gas turbine applications require environmental protection in different conditions that may or may not include water vapor and multiple layers of the oxidation resistant coatings may serve both purposes with multiple layers providing additional protection against steam {i.e. multiple layers including the top coat}.  The multiple layers may be used to modify the heat flux through the coatings, e.g., modify emissivity, reflectance.
Although Tang discloses heating in an inert atmosphere at about 1,000° F. (538° C.) to about 1,500° F. (816° C.), where the temperature can be as high as 1800 °C, and have a reaction product of the silica based material(s), oxygen scavenger(s) and optional alkaline earth material additive(s) form a layer of glass containing the oxygen scavengers dispersed through the layer {i.e. refractory metal oxides react with the glass containing silica matrix}, Tang does not expressly disclose a second heating in air at a temperature at 2372 °F - 3002 °F (1,300 °C - 1,650 °C) or healing repair of cracks in the top coat.  
Kirby directed as is Tang to silicon-based bond coating and environmental barrier coating {i.e. top coat} as for gas turbine blades and engines discloses in the abstract, at ¶s 0026 and 0056 and its claims 17-20, a coated component, for Claims 13 and 29}) {i.e. a temperature below 1300 to 1400 ºC} and (2) set the refractory material as the refractory phase {i.e. react as in Tang} defining pores therein (e.g., at about 1000ºC. to about 1500ºC.) (See ¶ 0056).  The time of heating is a variable (i.e. for the burring-out desired result) that can be modified, among pending Claims 13 and 29 of from about 1350 to 1650 ºC.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.  Kirby describes at ¶ 0047 that the coated component 100 is particularly suitable for use as a component found in high temperature environments, such as those present in gas turbine engines, for example, combustor components, turbine blades, shrouds, nozzles, heat shields, and vanes. In particular, the turbine component can be a ceramic matrix composite (“CMC”) component positioned within a hot gas flow path of the gas turbine such that the coating system forms an environmental barrier for the underlying substrate to protect the component within the gas turbine when exposed to the hot gas flow path.
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Tang the process for applying an oxidation resistant bond coat to an article with heating in an inert 
However Tang as modified does not expressly disclose the second heat treatment of melt infiltration with air.  
Shim as are Tang and Kirby is directed to a bond coat layer as discloses in the abstract and ¶s 0014, 0022, 0040-0043, 0046, 0049-0051 a method may include depositing, from  a slurry comprising particles including silicon metal, a bond coat precursor layer including the particles comprising silicon metal directly on a ceramic matrix composite substrate.  The method also may include locally heating the bond coat precursor layer to form a bond coat comprising silicon metal. Additionally, the method may include forming a protective coating on the bond coat. In some examples, an article may include a ceramic matrix composite 
For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Tang as modified the process for applying an oxidation resistant bond coat to an article with heating in an inert atmosphere at a temperature about 932° F. (500° C.) to about 3,272° F. (1,800° C.), preferably be about 1,000° F. (538° C.) to about 1,500° F. (816° C.), less than 1,300 ºC, where a heating step for burn off is at a temperature of about 400º C. to about 750ºC and with the a second refractory layer on the silicon-based bond coating such that the silicon-phase, when melted, is contained within refractory phase between the first refractory layer and the second refractory layer with a setting of the refractory material as the refractory phase defining pores therein (e.g., at about 1000ºC. to about 1500ºC.) overlaps 1350ºC-1650ºC, as afore-described, where as in Shim the heating step to 1500ºC following an inert heat treatment is applied in the atmosphere with air for melting or burning off abradable material where flowing glassy phase of Tang penetrates porosity of the abradable material of the protective coat to motivated to form pores in the abradable material to seal cracks and accommodate mismatches of the coefficient of thermal expansion of the various layers including the protective layer from the bond coat layer as in the process of Claims 13, 24-26, and 29-31.  Furthermore the combination of Shim with Tang modified by Kirby has a reasonable expectation of success because Shim as does Tang and Kirby involve the formation of a bond coat under a protective environmental coat for a coating for components of gas turbine engines.   
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).  
Claim 13 and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 10, 15-16 of U.S. Patent 9,611,181, Tang et al (hereinafter “Tang 2”) in view of Kirby and further in view of Shim.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.  There is significant overlap between present claims 13 and 29 to a process for applying an oxidation resistant bond coat layer to an article of the pending application and the process for applying an oxidation resistant coating to an article of Claims 1, 9, 10, 15-16 of Tang 2.  The only differences are that the present claims 13 and 29 of the pending application has a healing silica matrix with metal silicide network for the bond coat with a second heating step with air.  However as described in the above rejection under 35 U.S.C. 103 over Tang in view of Kirby further in view of Shim incorporated herein the application connected to the Tang 2 patent the sealing of cracks 
Response to Arguments
Applicant’s arguments and amendments filed 12/15/2020 have been considered but are moot in view of the new grounds of rejection set forth above as used to reject the amended claims.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/ Primary Examiner, Art Unit 1787